Citation Nr: 0016635	
Decision Date: 06/22/00    Archive Date: 06/28/00

DOCKET NO.  97-34 474	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Newark, New Jersey


THE ISSUES

1.  Evaluation of plantar wart and soft corn of the right 
foot, rated as 10 percent disabling from November 30, 1996.  

2.  Evaluation of fungal infection of the right foot between 
the fourth and fifth toes, rated as zero percent disabling 
from November 30, 1996.  


ATTORNEY FOR THE BOARD

Siobhan Brogdon, Counsel



INTRODUCTION

The veteran served on active duty from November 1992 until 
November 1996.

This appeal comes before the Board of Veterans' Appeals 
(Board) from a rating decision of September 1997 which 
established service connection for fungal infection of the 
right foot between the fourth and fifth toes with plantar 
wart versus calluses, and granted a 10 percent disability 
rating effective from November 30, 1996.  The veteran 
expressed dissatisfaction with the initial disability 
evaluation for the service-connected disability, and 
perfected an appeal.  

This case was previously before the Board in August 1998 when 
it was remanded to the RO for further development.  By a 
February 2000 rating decision, the service-connected 
disability was characterized by the RO as two separately 
ratable entities-first, a plantar wart with soft corn on the 
right foot (rated as 10 percent disabling), and second, a 
fungal infection of the right foot between the fourth and 
fifth toes (rated as noncompensably disabling).  The effect 
of this rating decision was to continue the 10 percent rating 
for service-connected disability.

The United States Court of Appeals for Veterans Claims (known 
as the United States Court of Veterans Appeals prior to March 
1, 1999) (Court) has indicated that a distinction must be 
made between a veteran's dissatisfaction with the initial 
rating assigned following a grant of service connection (so-
called "original ratings"), and dissatisfaction with 
determinations on later-filed claims for increased ratings.  
See Fenderson v. West, 12 Vet. App. 119, 125-26 (1999).  
Inasmuch as the question currently under consideration was 
placed in appellate status by a notice of disagreement 
expressing dissatisfaction with an original rating, the Board 
has characterized the issues on appeal as set forth on the 
preceding page.



FINDINGS OF FACT

1.  The plantar wart and soft corn of the right foot are 
manifested by scarring, a sensation of pressure on the right 
foot upon prolonged standing and the necessity to wear a 
certain type of shoes.

2.  The fungal infection of the right foot between the fourth 
and fifth toes is manifested by persistent symptoms of 
maceration and fissuring, scaling, and a burning sensation.  


CONCLUSIONS OF LAW

1.  The criteria for an evaluation in excess of 10 percent 
for the plantar wart and soft corn of the right foot have not 
been met.  38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. 
§ 4.7, 4.118, Diagnostic Codes 7803, 7804, 7805, 7819 (1999).

2.  The criteria for a 10 percent evaluation for the fungal 
infection of the right foot between the fourth and fifth toes 
have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 1991); 
38 C.F.R. § 4.7, 4.118, Diagnostic Code 7806 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran asserts that his service-connected dermatologic 
disorder and plantar wart with corn of the right foot are 
more disabling than the currently assigned disability 
evaluations reflect.  

Disability evaluations are determined by the application of a 
schedule of ratings, which is in turn based on the average 
impairment of earning capacity caused by a given disability.  
38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. § 4.1 (1999).  
Separate diagnostic codes identify the evaluations to be 
assigned to the various disabilities.  If there is a question 
as to which of two evaluations shall be applied, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. § 
4.7 (1999).

The veteran underwent an examination of the feet for VA 
compensation and pension purposes in June 1997.  He 
complained of a burning sensation in the area of a fungal 
infection which was worse in hot weather.  He said that he 
was unable to walk barefoot, or stand for prolonged periods, 
and related that he had to wear special soft shoes.  

Upon examination, the appellant was observed to have normal 
carriage, posture and gait.  There was a callus present in 
the dorsal aspect of the right foot which was tender.  There 
was also a pigmented wart on the lateral aspect of the heel, 
as well as a fungal infection between the right fourth and 
fifth toes.  An X-ray film of the right foot was taken which 
disclosed no abnormality.  Following examination, diagnoses 
of fungal infection of the right foot, especially between the 
fourth and fifth web space and plantar wart versus calluses 
were rendered.  

The veteran was afforded a VA dermatology examination of the 
feet in February 1998 where it was noted that a fungal 
infection of the right foot had been treated for the previous 
four years with topical medication without improvement.  
Examination of the right foot revealed maceration and 
fissuring of the fourth interdigital space of the right foot 
which was painful.  A diagnosis of chronic tinea pedis with 
fissuring and maceration was rendered. 

Pursuant to Board remand of August 1998, a VA dermatology 
examination was conducted in November 1998 .  The veteran 
indicated that the infection continued to burn.  Physical 
examination disclosed scaling and maceration of the fourth 
toe space of the right foot.  Wood's lamp examination to 
detect fungal involvement revealed that the web space was 
negative.  There was a 0.4 centimeter plantar wart noted on 
the plantar surface.  An incidental finding was a 0.9 
centimeter pigmented macule on the right lateral surface felt 
to be a nevus which the veteran was advised to monitor.  
Diagnoses of tinea pedis, active, and plantar wart, right 
foot, were rendered.  

In February 1999, the veteran underwent VA examination of the 
feet and was observed to have a small soft corn in the fourth 
interspace of the right foot.  There was a small opening at 
the base of the soft corn in the fourth interspace.  It was 
noted there was also a site on the right foot near the arch 
area which had been a wart that was treated by surgery in 
1997.  It was indicated that the area on the right arch was 
0.5 centimeter in diameter and that it appeared to look like 
a callus instead of a wart.  The veteran was also found to 
have a callus on the second left toe on the distal aspect.  
No other lesions were noted.  It was reported that the 
veteran wore round-toed shoes that he said helped to 
alleviate the pressure on the right foot with the soft corn.  
There was no pes planus or other deformity of the right foot.  
An X-ray film of the right foot was interpreted as showing a 
mild tailor's bunion at the fifth metatarsal.  Diagnoses of 
heloma mole of the right fourth interspace, intertriginous 
tinea pedis and scar tissue on the right arch due to removal 
of a previous wart were rendered.  

Rating for Plantar Wart and Soft Corn

The veteran's service-connected plantar wart and soft corn of 
the right foot have been evaluated in accordance with 
38 C.F.R. § 4.118, Diagnostic Code 7819 pertaining to benign 
skin growths on the basis of any related scars, 
disfigurement, etc.  A 10 percent evaluation is warranted for 
superficial, poorly nourished scars with repeated ulceration.  
38 C.F.R. § 4.118, Diagnostic Code 7803.  A 10 percent 
evaluation may also be assigned for superficial scars which 
are tender and painful on objective demonstration.  38 C.F.R. 
§ 4.118, Diagnostic Code  7804.  Scars may also be evaluated 
on the basis of any related limitation of function of the 
body part which they affect. 38 C.F.R. § 4.118, Diagnostic 
Code 7805. 

The veteran maintains that he experiences a sensation of 
pressure on the right foot upon prolonged standing, and 
indicates that he has to wear certain types of shoes to 
alleviate such symptoms.  However, the clinical evidence does 
not indicate that the appellant experiences limitation of 
function of the right foot due to his service-connected 
plantar wart and soft corn.  Moreover, no ulceration 
attributable to the wart or corn or any residual thereof has 
been clinically noted.  No deformity has been observed.  In 
the absence of a finding that the plantar wart and soft corn 
of the right foot produce demonstrable limitation of right 
foot function, an evaluation in excess of 10 percent for this 
service-connected disability is not warranted under any of 
the potentially applicable rating criteria. 

Fungal Infection between the Fourth and Fifth Toes

The veteran's service-connected fungal infection of the right 
foot between the fourth and fifth toes is evaluated under 
Diagnostic Code 7806 for eczema.  As with eczema, the 
evaluation depends upon the location and extent of the 
disease and the repugnant disfigurement or other disabling 
characteristics of the manifestations of the disease.  
38 C.F.R. § 4.118, Diagnostic Code 7806.  A noncompensable 
evaluation is warranted for slight, if any, exfoliation, 
exudation or itching which is on a non-exposed surface or 
small area.  A 10 percent evaluation is warranted for 
exfoliation, exudation or itching, if involving an exposed 
surface or extensive area.  A 30 percent evaluation is 
warranted for constant exudation or itching, extensive 
lesions, or marked disfigurement.  A 50 percent evaluation 
requires ulceration or extensive exfoliation or crusting and 
systemic or nervous manifestations or exceptionally repugnant 
disfigurement.  38 C.F.R. § 4.118, Diagnostic Code 7806. 

The evidence indicates that the veteran has persistent tinea 
pedis which he indicated produces a burning sensation and has 
been unresponsive to topical remedies.  VA examination of the 
fourth toe space of the right foot has disclosed maceration 
and fissuring, as well as scaling at the site.  Such findings 
do not suggest that his problem extends to an exposed or 
extensive area.  Moreover, there is no indication that he has 
constant exudation or itching, or marked disfigurement, or 
systemic or nervous manifestations as a result.  
Consequently, a higher rating is not warranted.  

Neither disability described above has been symptomatic at 
any point beyond that contemplated by the ratings assigned by 
the RO since the grant of service connection.  Consequently, 
"staged" ratings are not warranted.  Fenderson, supra.  


ORDER

A higher rating for plantar wart and soft corn of the right 
foot is denied.

A higher rating for fungal infection of the right foot 
between the fourth and fifth toes is denied.  



		
	MARK F. HALSEY
	Member, Board of Veterans' Appeals

 

